Exhibit 10.2

 

OPTION cancellation AGREEMENT

 

THIS OPTION CANCELLATION AGREEMENT (this “Agreement”) is made as of July 22,
2016, by and between Shevach Saraf (the “Option Holder”) and Solitron Devices,
Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company granted to the Option Holder options to acquire the
Company’s common stock, (“Options”), pursuant to one or more stock option award
agreements (each, an “Option Agreement” and collectively, the “Option
Agreements”); and

 

WHEREAS, the Option Holder is retiring from employment with the Company; and

 

WHEREAS, in connection with the Option Holder’s retirement, the Company wishes
to dispose of all rights that the Option Holder may have to obtain equity
interests in the Company, including the Options; and

 

WHEREAS, in consideration for the disposal of the Options, the Company shall pay
the Option Holder, in accordance with the terms of the Separation and General
Release Agreement by and between the Company and the Option Holder dated July
22, 2016 (“Separation Agreement”), the Option Payment (as such term is defined
in Section 2(a)(i) of the Separation Agreement), subject to all applicable
statutory payroll withholdings and deductions.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Option Holder and the Company hereby agree as follows:

 

1.       Options. The Option Holder acknowledges and agrees that the Option
Holder owns the Options free and clear of all pledges, security interests,
liens, claims, encumbrances, agreements, rights of first refusal and options of
any kind whatsoever, other than such restrictions arising under the Securities
Act of 1933, as amended or state securities laws.

 

2.       Termination and Cancellation. The Option Holder hereby acknowledges and
agrees to the termination of the Option Agreements and cancellation of all of
the Options as of the Effective Date (as such term is defined in Section 25 of
the Separation Agreement) and further acknowledges and agrees that such Options
hereby will be null and void as of the Effective Date; provided, however, that,
prior to the Effective Date, the Options will remain in effect (subject to the
provisions hereof and the Separation Agreement) to the extent they would
otherwise remain in effect pursuant to their existing terms.

 

3.       Payment. On the Effective Date, Option Holder shall be paid the Option
Payment (subject to all applicable statutory payroll withholdings and
deductions), in accordance with the terms of the Separation Agreement and the
Escrow Agreement related thereto.

 





 

 

4.       Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Option Holder
or the Company or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

5.       Entire Agreement. This Agreement and the Separation Agreement and the
documents referenced therein and herein contain the entire agreement of the
parties hereto relating to the subject matter hereof and supersede all prior
agreements and understandings between the parties with respect to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those made herein.

 

6.       Amendment. No amendment or modification of this Agreement shall be
valid or binding unless made in writing and duly executed by the party against
whom enforcement of any such amendment or modification is sought and making
specific references to this Agreement.

 

7.       Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the State of Florida, without
regard to its conflicts of laws principles.

 

8.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

9.       Taxation. The Option Holder shall be solely responsible for any
personal tax consequences arising from this Agreement and the holding and
cancellation of the Options.

 

2

 

 

IN WITNESS WHEREOF, the Company and the Option Holder have each executed this
Agreement as of the date and year first above written.

 



  SOLITRON DEVICES, INC.:         By: /s/ Dwight P. Aubrey     Dwight P. Aubrey
    Chairman, Compensation Committee         SHEVACH SARAF:         By: /s/
Shevach Saraf     Shevach Saraf

 

 

3



 

 